Citation Nr: 0930345	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-24 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


The Veteran had active service from February 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision, in which 
the RO denied claims for service connection for bilateral 
hearing loss and tinnitus.  The Veteran filed a notice of 
disagreement (NOD) in November 2006, and the RO issued a 
statement of the case (SOC) in April 2007, and a supplemental 
SOC (SSOC) in June 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2007.  

In September 2007, the RO continued the denial of the claim 
(as reflected in a SSOC.  The RO also granted service 
connection for tinnitus, and assigned a 10 percent rating, 
effective May 23, 2005.  This grant of service connection 
represents a full grant of the benefit sought in regard to 
that claim.  

In July 2008, the Veteran testified during a hearing before a 
Hearing Officer at the RO; a transcript of that hearing is of 
record.  

In February 2009 and April 2009, the RO continued the denial 
of the claim (as reflected in SSOCs).

In August 2009, the Veteran's motion to advance this appeal 
on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008), was granted.

For reasons discussed below, this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran's claim has been adjudicated as one based on 
noise exposure in service.  The Veteran has repeatedly 
asserted that he was exposed to the sound of deck guns being 
fired during his service aboard several battleships during 
the Korean War.  The RO's denial of the claim was based 
primarily on a negative nexus opinion provided by a VA 
examiner (doctor of audiology) in August 2007.  Although the 
examiner assumed noise exposure based on the Veteran's 
account, and provided a positive nexus opinion with regard to 
tinnitus based on such exposure, she found that the normal 
hearing results recorded at discharge, and the long period 
after service without evidence of treatment for hearing loss, 
made it unlikely that the current hearing loss was related to 
noise exposure in service.  

The Veteran has alternatively asserted (as shown in March 
2009 correspondence), that his hearing loss resulted from 
recurrent infections of the jaw, beginning in service and 
continuing thereafter, which resulted in current perforation 
of his eardrums.  The Board notes incidentally, that the 
service entrance examination refers to perforations of the 
bilateral eardrums, but describes them as healed.  The 
Veteran has a current diagnosis of chronic mastoiditis, and 
treatment notes from his private physician, Dr. F.R., relate 
the current perforations in his eardrums to this diagnosis.  
Although the service treatment records do not contain a 
diagnosis of chronic (or non-chronic) mastoiditis, a dental 
record dated in November 1953, at service discharge, notes 
pericoronitis of tooth number 17.  Moreover, post-service 
records show that the Veteran sought treatment for an 
infected wisdom tooth in December 1953, less than a month 
after discharge.  A June 1954 medical certificate reveals 
that the Veteran was treated for pericoronitis with swelling 
of the left side of the face, and with swollen gums 
objectively noted.  An August 1955 medical certificate 
reveals the Veteran's account of six previous episodes of 
pericoronitis since 1952, with symptoms of pain and swelling 
of the face.  Objectively, the Veteran was noted to have 
nonfluctuant swelling, contiguous with the mandible, with an 
inability to open the mouth.  The diagnosis was 
pericoronitis, acute with cellulitis of the cheek.  

While the August 2007 examination report notes that recurrent 
ear infections began approximately twenty-three years after 
military service, the examiner's opinion does not address the 
possibility that the recurrent bouts of pericoronitis noted 
in service may be related to the more recent ear infections 
and current diagnosis of chronic mastoiditis.  The Board 
further notes that, at the time of the August 2007 
examination, the Veteran's private treatment records from Dr. 
F.R. were not in the claims file, and were therefore not 
reviewed by her.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  

Here, the Veteran has a current diagnosis (mastoiditis) that 
has been related to his claimed hearing loss.  The record 
also contains evidence of a disease in service that may be 
related to the current diagnosis.  Under the circumstances of 
this appeal, the Board finds that a supplemental medical 
opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-is needed to resolve the claim for 
service connection for bilateral hearing loss.  See 
38 U.S.C.A. § 5103A.  

As such, the RO should forward the entire claims file to the 
physician that examined the Veteran and prepared the August 
2007 examination report for a supplemental opinion based on 
review of the newly added records.  The RO should only 
arrange for the Veteran to undergo further examination if the 
prior examiner is not available, or cannot provide the 
requested opinion without first examining the Veteran.  If 
the Veteran is examined again, it should be by an appropriate 
physician.  

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim will be 
adjudicated on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for any scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility at which the examination is to take place.

The Board also notes that the notice letter sent to the 
Veteran did not inform him of the evidence necessary to 
establish a disability rating or effective date should 
service connection be granted.  VA's notice requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between a Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should meet the 
notice requirements of Dingess/Hartman and should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should ensure that its letter meets 
the notice requirements of Dingess/Hartman 
(cited to above).  The RO's letter should 
clearly explain to the Veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the Veteran's 
response has expired, the RO should 
forward the entire claims file, to include 
a complete copy of this REMAND to the 
physician that examined the Veteran and 
prepared the August 2007 VA examination 
report for a supplemental opinion based on 
review of the newly added records.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the current 
mastoiditis and/or hearing loss is the 
result of injury or disease incurred or 
aggravated in service, to specifically 
include pericoronitis noted at discharge.

If the Veteran's hearing loss is more 
likely attributable to some other cause, 
such as unrelated infection, the physician 
should clearly so state.  

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO 
should arrange for the Veteran to undergo 
VA ENT examination by an appropriate 
physician (not an audiologist), to obtain 
the requested medical opinion in response 
to the questions posed above.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If an examination is scheduled, and 
the Veteran fails to report to the 
examination, the RO must obtain and 
associate with the claims file copy(ies) 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal is 
denied, the RO must furnish to the Veteran 
an appropriate SSOC, and the RO should 
afford the Veteran an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


